IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRAVIS CONKLIN, )
Plaintiff, )
) C.A. No. 16-1722 Pittsburgh

)

V. ) Magistrate Judge Richard A. Lanzillo

) District Judge Susan Paradise Baxter
CORRECTIONAL OFFICER MARK )
TODD, )
Defendant. )

MEMORANDUM ORDER

 

This prisoner civil rights action was received by the Clerk of Court on November 15,
2016, and was referred to the undersigned, then a United States Magistrate Judge, for all pretrial
proceedings.

On September 14, 2018, the undersigned was sworn in as a United States District Judge.
This action was reassigned to the undersigned, as presiding judge, on September 17, 2018, and
was subsequently referred to United States Magistrate Judge Richard A. Lanzillo for report and
recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules
72.1.3 and 72.1.4 of the Local Rules for Magistrates.

On November 8, 2019, Judge Lanzillo issued a Magistrate Judge’s Report and
Recommendation [ECF No. 76] recommending that Defendants’ motion for summary judgment
[ECF No. 61] be denied. Objections to the report and recommendation were due to be filed by
November 25, 2019; however, no objections have been filed to date.

After de novo review of the complaint and relevant documents in the case, together with

the report and recommendation, the following order is entered:
1
AND NOW, this Say of December, 2019;

IT IS HEREBY ORDERED that Defendant’s motion for summary judgment [ECF No.
61] is DENIED. The report and recommendation of Magistrate Judge Lanzillo, issued November
8, 2019 [ECF No. 76], is adopted as the opinion of the court.

SUSAN PARADISE BAXTER
United States District Judge

ce: The Honorable Richard A. Lanzillo
U.S. Magistrate Judge
